UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6338


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID ALLEN RILEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:07-cr-00023-jpj-mfu-1)


Submitted:    April 3, 2009                 Decided:   April 17, 2009


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Allen Riley, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Allen Riley seeks to appeal the district court’s

order dismissing his 28 U.S.C.A. § 2255 (West Supp. 2008) motion

following the Government’s motion to dismiss based on a waiver

provision in Riley’s plea agreement. On appeal, Riley does not

contest      the    validity       of    the     waiver,     but    rather    argues      new

evidence supports a § 2255 motion.

              The order is not appealable unless a circuit justice

or   judge    issues       a    certificate         of   appealability.        28    U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent      “a       substantial       showing      of    the    denial    of    a

constitutional        right.”            28    U.S.C.      § 2253(c)(2)      (2006).       A

prisoner      satisfies           this        standard      by     demonstrating         that

reasonable         jurists      would     find      that    any    assessment       of    the

constitutional        claims      by     the    district     court    is     debatable     or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                    Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

              We have independently reviewed the record and conclude

that because Riley makes no argument on appeal that the district

court erred in finding the plea was knowing and voluntary and

that his claims are within the scope of the waiver, he has

waived appellate review of these claims.                           Edwards v. City of

                                                2
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).                       Even if Riley

properly pursued these claims on appeal, however, we would find

that   reasonable      jurists     would    not     find   the   district         court’s

disposition debatable or wrong.                 Furthermore, Riley’s claim of

ineffective    assistance        of      counsel     presented        in    the     first

instance on appeal is barred as it falls within the scope of his

waiver of the right to pursue relief pursuant to § 2255.                              See

United   States   v.    Blick,     408     F.3d    162,    168   (4th      Cir.    2005);

United States v. Lemaster, 403 F.3d 216, 220 (4th Cir. 2005).

            Accordingly,      we    deny    a     certificate    of     appealability

and dismiss the appeal.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court      and    argument     would      not    aid   the

decisional process.

                                                                              DISMISSED




                                           3